Montgomery, Judge.
1. The only question before this Court, in a shape to be passed upon, in this case, is whether, under the facts, as they appear in the record, the consideration of the note on which the judgment of Redwine was founded, was slaves, or the hire thereof. The title of the slaves ordered to be sold, under the decree of 1859, never was in Redwine or his wife. They were only entitled to a distributive share of an estate, *137in the hands of Shrine, as administrator, after he had duly administered it. The decree of 1859 ordered him to pay over so much as was ripe for distribution, and to proceed to administer and pay over the proceeds of the remainder. In satisfaction, in full, of this decree against him as administrator, he gave his two notes, for about $5,000 each, in his individual character, one of which is the foundation of the judgment enjoined, and received in return an entry of satisfaction, in full, of said decree on the minutes of the Court which rendered it; Redwine thus waiving not only his judgment, but abandoning all recourse upon Shrine’s sureties. If we were of opinion, which we are not, that the foundation of the original decree was a debt, the consideration of which was a slave or slaves, or the hire thereof, there is such new consideration introduced here as to amount to a novation. We, therefore, think the injunction should have been dissolved.
2. The Act of October 29th, 1870, entitled “an Act to prescribe the practice in cases of injunctions, and other extraordinary remedies in equity, and the manner of taking judgments on the same to the Supreme Court,” clearly confines this Court, in all cases coming before it under that Act, to a review of the judgment of the Court below, granting or refusing the injunction, or other extraordinary remedy sought by the bill. The overruling of a demurrer cannot, therefore, be brought before this Court, under the practice prescribed by that Act for bringing the judgments therein mentioned to the Supreme Court for correction.
The judgment of the Court below, refusing to dissolve the injunction, is reversed. The judgment overruling the demurrer is not passed upon.